DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  claim 4 recites “degrees” instead of using the degree symbol, in order to remain consistent applicant should change “degrees” to the degree symbol. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, claim 4 recites that the candy is warmed to about 2 degrees F. however this is not supported in the specification. The specification only discloses that warming refers to heating 1 or 2 degrees above ambient temperatures, and discloses in one embodiment the candy is warmed 1- 5 degrees F over ambient temperatures (see paragraphs [0024], [0025] of the PGPUB specification. Therefore, the newly presented limitation of claim 4 is seen to constitute an issue of new matter and as such must be deleted.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear how the candy is warmed to “about 2 degrees F”, when claim 1 requires the candy to be warmed to 1- 2 °F over ambient, “about 2 degrees F” is not 1-2 °F over ambient temperature. The claim has been interpreted as the candy is warmed to 2 °F over ambient temperature. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the composition to be warmed 1- 2 °F over ambient, while claim 4 recites that the candy is warmed to about 2 °F.  First it is noted that “about 2 °F” does not further limit the range of “1- 2 °F over ambient temperature”, since “about 2 °F” and “1- 2 °F over ambient temperature” are completely different temperatures. Second, even if the claim was interpreted to select “about 2 °F” from the range of claim 1, “about 2 °F” allows for temperatures slightly above 2 °F, and would therefore be outside of the range claimed by claim 1 and thus would not properly further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. US 6,620,791 in view of Hodanko et al. US 2005/0196517 in view of Johnson US 2004/0086615.
Regarding claim 1, Cooper discloses a candy product (chocolate) comprising a chocolate candy with a chemical product (amorphous trehalose/ ingredient with exothermic heat of solution) that delivers an exothermic reaction upon placement of the piece of candy in the mouth (col. 4, lines 6-20).
Cooper teaches that the edible compositions of the invention can have a net exothermic heat of solution that gives compositions a warming effect in the mouth when they are consumed (col. 4, lines 10-17).  Cooper also modifies the weight ratio of ingredients to provide the desired sensation of heating in the mouth and desired temperature changes (col. 3, lines 8-12, Example 1, 4, 6).  Cooper teaches an example of a temperature increase of 0.8 °C (Examples 1 and 2 Tables) over ambient temperature (i.e. 25°C).  Cooper teaches that the edible composition can be chocolate (col. 4, lines 18-20).  Since chocolate is commonly held at ambient temperatures before consumption, it is obvious that a “warming effect” would include an increase in temperature above ambient temperature. 
 Claim 1 differs from Cooper in the recitation that the exothermic reaction specifically warms the candy to 1°F – 2 °F over ambient temperature. 
Hodanko discloses that heat of solution is an intensive property, i.e. its units are per unit mass and that the warming mouthfeel is an extensive property, i.e. it depends on the total amount of material ([0025]). Hodanko discloses that physical warming ingredients include crystalline materials having a positive heat of solution, such as polydextrose ([0024], [0026]). 
Johnson discloses provides evidence that a number of substances with a positive heat of solution can be included in food products and includes substances such as fructo-oligosaccharides, cocoa solids, protein, such as sodium caseinate and polydextrose ([0019]). Johnson also discloses that amounts of the material can be adjusted based on desired warming effect ([0021]).
Since Cooper suggests having an exothermic heat of solution of at least +15kJ/kg, Cooper is not seen to be limiting as to the particular temperature change (column 4, lines 6-17).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the amount of chemical product (ingredient(s) having a positive/exothermic heat of solution) of Cooper through routine experimentation in order to get a desired warming effect, i.e. temperature change, as suggested by Johnson and Hodanko, including a temperature change that warms the candy to 1°F – 2 °F over ambient temperature. It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05.II.A).
Regarding claim 4, claim 4 is rejected for the same reasons given above as claim 1. As discussed in the 112b rejection above, the claim has been interpreted as the candy is warmed to 2 °F over ambient temperature.
Response to Arguments
Applicant’s arguments filed 06/13/2022 have been fully considered however, Hodanko et al. US 2005/0196517 and Johnson US 2004/0086615 have been brought to teach the newly required limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ison et al. US 2008/0069937 disclose that food grade material having a positive heat of solution includes polydextrose, maltodextrin, trehalose, inulin, glycerine and combinations thereof ([0035]). Clarke US 2013/0101649 discloses providing confectionery material with an exothermic agent ([0079], [0081]). Roe US 2002/0169427 discloses that substances having a positive heat of solution involve the release of heat and an increase in temperature ([0050]) and that the desired temperature change is based on the substance and the amount used ([0052], [0053]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792